DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed discharge hopper, discharge flap, activator, and an opening in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20, 32-33, 37-45, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	For claims 19-20, it is unclear the claimed “a bottom wall” in claim 19, line 2 and the claimed “a bottom wall” in claim 1,line 2 are same bottom wall or different bottom wall. 
	Claim 32 recites the limitation "the plurality of tines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For claim 37, it is unclear how a second piece pivotally connected to the second piece. Does applicant mean a second piece pivotally connected to the first piece?
	For claim 38, it unclear what the claimed “direct the conveyance of the biomass material to law along the length of the auger” in last two lines means. 
	For claim 43 recites a second motor. It is unclear where is the first motor. 
 	For claim 49 recites a third motor and fourth motor. It is unclear where is the first motor and the second motor.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 11-13, 15,  19-20, 23-24, 28-29, 32, 34-38, 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808).5
 	For claims 1-3, 50 Neuenschwander discloses a hemp biomass drying assembly comprising a structure 20 having a bottom wall 24 and a side wall 22 (Fig. 1), a lift assembly 52 and a center 64 (Fig. 1, col. 4, line 37-38) of the structure 20; an auger assembly 48 connected to the lift assembly 52 and extending radially between the center 64 of the structure 20 and a sidewall 22 (Fig. 1). Neuenschwander also disclose operation modes of a spreading mode (via 118), a stirring mode (via auger 48), and an unloading mode (via unloading auger 40). However, Neuenschwander does not disclose a rotatable tine assembly connected to the lift assembly and extending radially between the center of the structure and the side wall; the rotatable tine assembly has multiple modes of operation include at least a leveling mode and a stirring mode. Fischer discloses a hemp biomass drying assembly, comprising: a structure 1 having a bottom wall and a side wall (not numbered, Fig. 1); 5a lift assembly 24 disposed within a center of the structure 1 (Fig. 1); and a rotatable tine assembly 21 connected to the lift assembly 24 and extending radially between the center of the structure 1 and the side wall (Fig. 1).  Wherein the rotatable tine assembly has multiple modes 10of operation include at least a leveling mode (when tine assembly 21 is in the position as shown in Fig. 1) and a stirring mode (when tine assembly 21 is in the position inside the bulk material heap 20).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander to include a rotatable tine assembly connected to the lift assembly and extending radially between the center of the structure and the side wall; the rotatable tine assembly has multiple modes of operation include at least a leveling mode and a stirring mode as taught by Fischer et al. in order to facilitate the control of the movement and positioning of the material in the structure and thus improve the drying efficiency. As for the limitations, “a hemp biomass drying assembly” in line 1 of claim 1, and the limitations in claims 51-53, they are viewed as functional or intended use limitation. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claims and  the drying assembly of Neuenschwander as modified by Fischer discloses all the structural limitations. Additionally while not disclosed, the assembly of Neuenschwander as modified by Fischer is capable of being used for drying hemp biomass and perform functions/intended uses as claimed in claims 51-53.
 	For claim 4, Neuenschwander discloses the auger assembly 48 is disposed within the structure 20 and is adapted to rotate about the center 64 of the structure 20 (col. 4, lines 45-47).
For claims 6-7, Neuenschwander discloses wherein within the structure 20 is an elevated plenum drying floor 26 that separates the structure into a plant drying area 34 and a drying air plenum 25 (Fig. 1);  a drying system (col. 4, lines 17-20) is connected to and in 25communication with the drying air plenum 25.
For claim 11, Neuenschwander discloses a control system activates and controls the operation of the auger assembly (col. 14, lines 25-28). Fischer discloses a control system activates and controls the operation of the lift assembly and the rotatable tine assembly (col. 4, lines 30-36). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the control system of the drying assembly of Neuenschwander to include a control that activates and controls the oeration of the lift assembly and the rotatable tine assembly as taught by Fischer et al. in order to facilitate the control of the movement and positioning of the material in the structure and thus improve the drying efficiency. 
For claims 12-13, 15, Neuenschwander discloses the drying assembly further comprising an elevated plenum drying floor 26 configured to separate an interior of the structure into a plant drying area 34 above the elevated plenum drying floor 26 and a drying air plenum  25 below the elevated plenum drying floor such that the drying air plenum 25 is positioned between the elevated plenum drying floor 26 and the bottom wall 24 of the structure 20 (Fig. 1);  wherein the elevated plenum drying floor 26 is perforated (col. 4, lines 12-13) such that the elevated plenum drying floor 26 is configured to hold a biomass material 50 while permitting air to flow from the drying air plenum 25 through the elevated plenum drying floor 26 to the biomass material 50 (Fig. 1); wherein the drying air plenum 25 is heated (by heated air, col. 4, lines 17-20).
For claims 19-20, the drying assembly of Neuenschwander as modified by Fisher et al. as above includes all that is recited in claims 19-20 except for further comprising a first tube that connects to a bottom wall and extend vertically through the above an air drying plenum to a plant drying area and a second tube slidably and rotatably mounted to the first tube.  Fisher et al. disclose the lift assembly 24 having a first tube 27 that connects to a bottom wall 41 (Fig. 1) and extend vertically through and above an air drying plenum (Fig. 1, between 10 and 41) to a plant drying area 20 and  a second tube 25 slidably and rotatably mounted to the first tube 27 (Fig. 1, col. 5, line 60). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lift assembly of Neuenschwander to include a first tube that connects to a bottom wall and extend vertically through the above an air drying plenum to a plant drying area and a second tube slidably and rotatably mounted to the first tube as taught by Fisher et al. in order to facilitate the controlling of the lifting movement. 
For claims 23-24, Fisher et al. further disclose a horizontal support member 5 attached to the second tube 25 and a support bar bracket 16 attached to the second tube 25 below the horizontal support member 5 (Fig. 8). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the drying assembly of Neuenschwander to include a horizontal support member attached to the second tube and a support bar bracket attached to the second tube below the horizontal support member as taught by Fisher et al. in order to support a lifting mechanism. 
For claim 28, Neuenschwander discloses a first motor106 connected to the first tube 74 and configured to operate the lift assembly 52.
For claim 29, Neuenschwander as modified by Fischer et al. discloses the claimed invention except for  the first motor is a jack screw lift. As motor/jack screw lift system is known in the art for lifting purpose, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to use a jack screw lift as first motor for lifting, since applicant has not disclosed that the jack screw lift solves any stated problem or is for any particular purpose, indicating simply that the first motor 50 is of any type, but preferably is a jack screw lift (specification, page 4, line 12) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
For claim 32, Fischer et al. discloses the rotatable tine assembly having a radial shaft (Fig. 4, not numbered, small circle within 16) connected to a mounting tube 21 having a plurality of tines (Fig. 1, not numbered, elements protruded from 21) extending radially from the radial shaft (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander to include a radial shaft connected to a mounting tube having a plurality of tines extending radially from the radial shaft as taught by Fischer et al. in order to improve the stirring efficiency. 
For claims 34, Neuenschwander discloses the auger assembly 48 having an auger 88 (Fig. 2). 
For claim 35, Neuenschwander discloses an auger support bar 90 connected to a plurality of vertical support members (Fig. 2, at 58, 60), wherein one of the plurality of vertical support members (Fig. 2, at 58) is connected at one end of the auger support bar 90 and another one of the plurality of vertical support members (Fig. 2, at 60) is connected at the other end of the auger support bar 90 (Fig. 2). 
For claim 36, Neuenschwander discloses the auger assembly 48 having a flighting (Fig. 2, at 88) that is rotatably connected to the plurality of vertical support members at each end of the flighting (Fig. 2).  
For claim 37, Neuenschwander discloses at least one of the plurality of vertical support members having a first piece 172 connected to the auger support bar 90 and a second piece 182 pivotally connected to the first piece 172, wherein the auger assembly 48 is rotatably connected to the second piece 182 (Fig. 3).
For claim 38, Neuenschwander discloses a backboard support member 190 (Fig. 4) connected to a second piece of at least one the plurality of vertical support members (Figs 2-3), and a backboard 66 attached to the back support member 190  in a position to cover a portion of the auger 88 along a length of the auger (Figs. 2, 4), wherein the backboard 66 is configured to prevent a biomass material from being transferred to the opposite side of the auger 88 and direct the conveyance of the biomass material along the length of the auger 88 (Figs. 2, 4, col. 6, line 53 to col. 7, line 4).
Claims 5, 10 and 42-43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808) as applied to claim 1 as above, and further in view of South et al. (US 6,203,261).
 	For claims 5, 42-43 t15he drying assembly of Neuenschwander as modified by Fischer et al. as above includes all that is recited in claim 5 except for wherein an auger lift assembly is connected to the auger assembly; the auger lift assembly is configured to raise and lower the auger assembly to adjust the angle and depth of engagement that the auger assembly has with a biomass material including to raise the auger lift assembly to not engage the biomass material;  the auger lift assembly having a piston that extends vertically to a second motor that is connected to a vertical support member connected to the auger assembly. South et al. disclose an auger assembly 28 is disposed within a structure 16 and is adapted to rotate about the center of the structure 16 (Figs. 1, 3); wherein an auger lift assembly 86, 88 is connected to the auger assembly (Fig. 1, col. 5, lines 29-37); the auger lift assembly 86, 88 is configured to raise and lower the auger assembly to adjust the angle and depth of engagement that the auger assembly has with a biomass material including to raise the auger lift assembly to not engage the biomass material;  the auger lift assembly 86, 88 having a piston (Fig. 2, not numbered) that extends vertically to a second motor 72 that is connected to a vertical support member (Fig. 2, not numbered, members between 68, 72) connected to the auger assembly 28. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander as modified by Fischer et al. to include an auger lift assembly connected to the auger assembly; the auger lift assembly is configured to raise and lower the auger assembly to adjust the angle and depth of engagement that the auger assembly has with a biomass material including to raise the auger lift assembly to not engage the biomass material;  the auger lift assembly having a piston that extends vertically to a second motor that is connected to a vertical support member connected to the auger assembly as taught by South et al. in order to facilitate transfer the material within the structure. 
  	For claims 10, 46, Fischer et al further disclose the tine assembly 21 is connected to the rotary member 16 by a winch rope 22 and is rotated about the center of the structure 1 to form a circular track/path. The track assembly connected to the lift assembly 24.  However, Neuenschwander as modified by Fischer et al. do not disclose a track assembly is connected to the rotatable tine assembly and adapted to rotate the rotatable tine assembly and the auger assembly about the center of the structure/lift assembly.  South et al. disclose a track assembly 65, 66 is connected to a rotatable scraper assembly 28 and adapted to rotate the auger assembly 28 about the center 26 of the structure 16 or lift assembly 86, 88  (Fig. 1, col. 4, lines 7-16). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander as modified by Fischer et al. to include an auger assembly and a track assembly and to connected the track assembly to the rotatable tine assembly and auger assembly to rotate the rotatable tine assembly and the auger assembly about the center of the structure/lift assembly as taught by South et al. in order to facilitate greater control over the movement and positioning of the material in the structure. 
Claims 8 and 39-40, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808) as applied to claim 4 as above, and further in view of Gutwein et al. (US 2020/0290826 A1).
 	For claim 8, 39-40, 44, Neuenschwander further discloses the auger assembly 48 includes an auger 48 (col. 4, lines 33-41). The drying assembly of Neuenschwander as modified by Fischer et al. as above includes all that is recited in claim 8 except for the auger assembly includes an adjustable backboard and a backboard lift assembly connected to the backboard, wherein the backboard lift assembly is configured to raise and lower the backboard;  the backboard lift assembly having a piston pivotally connected to the backboard and an actuator connected to the piston to raise and lower the piston thereby raising and lowering the backboard; a rotational member connected to the backboard, wherein the rotational member is configured to adjust the backboard about the auger. Gutwein et al. teach an auger assembly 76 including an anger 36 and an adjustable backboard 50 (Fig. 1, paragraph [0030], claim 13),  backboard lift assembly 20 connected to the backboard 50, wherein the backboard lift assembly 20 is configured to raise and lower the backboard 50;  the backboard lift assembly 20 having a piston 28 pivotally connected to the backboard 50 and an actuator 24 connected to the piston 28 to raise and lower the piston thereby raising and lowering the backboard; a rotational member 30 connected to the backboard 50, wherein the rotational member 30 is configured to adjust the backboard 50 about the auger 36 (paragraph [0032]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify auger assembly of the drying assembly of Neuenschwander to include a backboard lift assembly connected to the backboard, wherein the backboard lift assembly is configured to raise and lower the backboard;  the backboard lift assembly having a piston pivotally connected to the backboard and an actuator connected to the piston to raise and lower the piston thereby raising and lowering the backboard to adjust the backboard height; a rotational member connected to the backboard, wherein the rotational member is configured to adjust the backboard about the auger as taught by Gutwein et al. in order to enable selecting minimum height of the auger and backboard above the grain bin floor so that any protruding objects or height variations in the grain bin floor can be passed over (Gutwein et al., paragraph [0030]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808) as applied to claim 1 as above, and further in view of 30Hartfelder (DE 202008014593 U1).
 	 The drying assembly of Neuenschwander as modified by Fischer et al. as above includes all that is recited in claim 9 except for wherein the rotatable tine assembly has a radial shaft, a mounting tube connected to the shaft, and a plurality of tines connected to the mounting tube.  Hartfelder teaches a drying assembly 1 comprising a rotatable tine assembly 30-35 has a radial shaft (Fig. 1, not numbered), a mounting tube 30 connected to the shaft, and a plurality of tines 35 connected to the mounting tube 30. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the drying assembly of Neuenschwander to substitute the rotatable tine assembly having a radial shaft, a mounting tube connected to the shaft, and a plurality of tines connected to the mounting tube of Hartfelder  for the rotatable tine assembly 21 of Fischer et al. in order to improve the rotation efficiency of the tine assembly.  
Claims 14 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618)  in view of Fischer et al. (US 4,773,808) as applied to claim 12 as above, and further in view of Sawamoto (JP 10-45255 A).
 	The drying assembly of Neuenschwander as modified by Fischer et al. as above includes all that is recited in claims 14 and 54 except for wherein the elevated plenum drying floor is positioned in parallel spaced relation to the bottom wall; a discharge hopper connected to the plenum drying floor; and the discharge hopper having a discharge flap connected to an activator configured to selectively open and close an opening in the elevated plenum drying floor. Sawamoto discloses a drying assembly comprising an elevated plenum drying floor 5 positioned in parallel spaced relation to the bottom wall (not numbered, Fig. 1); a discharge hopper 15 connected to the plenum drying floor 5; and the discharge hopper 15 having a discharge flap 14 connected to an activator configured to selectively open and close an opening in the elevated plenum drying floor 5 (Fig. 1, paragraph [0010] discloses an opening/closing valve 14, any means to open/close the valve 14 is considered as an activator). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the drying assembly of Neuenschwander to include a discharge hopper connected to the plenum drying floor; and the discharge hopper having a discharge flap connected to an activator configured to selectively open and close an opening in the elevated plenum drying floor as taught by Sawamoto in order to control the discharging of the dried product. As for the limitations, “when in the unloading mode a biomass material is unloaded from above the plenum drying floor by: the lift assembly is lowered to engage the biomass material with the auger assembly; the discharge flap is transitioned to form an opening in the elevated plenum drying floor; the auger assembly is rotated about a forward direction such that the biomass material travels inwards toward the opening and into the discharge hopper; and a tractor assembly rotates the auger assembly about the lift assembly in a forward direction
a hemp biomass drying assembly” in claim 54,  they are viewed as functional or intended use limitation. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claims and  the drying assembly of Neuenschwander as modified by Fischer sand Sawamoto discloses all the structural limitations. Additionally while not disclosed, the assembly of Neuenschwander as modified by Fischer and Sawamoto is capable of being used to perform above functions/intended uses.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808) as applied to claim 1 as above, and further in view of Moser (US 4,930,229).
 	For claim 16, The drying assembly of Neuenschwander as above includes all that is recited in claim 16 except for the drying assembly further comprising a drying system having a plurality of sensors and monitors positioned inside and outside of the structure, wherein the plurality of sensors and monitors are configured to monitor an ambient temperature and humidity and a temperature and humidity of a biomass material to determine an airflow to provide a desired temperature and humidity to the biomass to achieve a desired final moisture content of the biomass material. Moser disclose a drying assembly comprising a drying system having a plurality of sensors and monitors 34, 36, 38, 39 positioned inside and outside of a structure 14 (Fig. 1), wherein the plurality of sensors and monitors 34, 36, 38, 39 are configured to monitor an ambient temperature and humidity and a temperature and humidity of a biomass material (Col. 5, lines 12-15) to determine an airflow to provide a desired temperature and humidity to the biomass (col. 5, lines 10-43, col. 6,lines 3-59)to achieve a desired final moisture content of the biomass material (col. 1, lines 9-10). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the drying assembly of Neuenschwander to include a plurality of sensors and monitors positioned inside and outside of the structure, wherein the plurality of sensors and monitors are configured to monitor an ambient temperature and humidity and a temperature and humidity of a biomass material to determine an airflow to provide a desired temperature and humidity to the biomass to achieve a desired final moisture content of the biomass material as taught by Moser in order to effectively control the drying to achieve desired moisture content and reduce spoilage. 
	 For claims 17-18, Neuenschwander discloses the drying assembly having a fan and a heater that are in communication with a drying air plenum (col. 4, lines 17-18); the drying assembly having an air duct 27 configured to communicate an airflow from the fan and the heater to the drying air plenum (col. 4, lines 17-20).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808) as applied to claim 32 as above, and further in view of Golay (US 6,164,052).
 	The drying assembly of Neuenschwander as modified by Fischer et al. as above includes all that is recited in claim 33 except for the plurality of tines are arranged in horizontal rows and the horizontal rows offset the position of the plurality of tines between adjacent horizontal rows. Golay disclose a tine assembly 40 comprising a plurality of tines 44 arranged in horizontal rows and the horizontal rows offset the position of the plurality of tines between adjacent horizontal rows (Fig. 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the tine assembly of the drying assembly of Neuenschwander as modified by Fisher et al.  to arrange the plurality of tines in horizontal rows and the horizontal rows offset the position of the plurality of tines between adjacent horizontal rows as taught by Golay in order to perform an uniform stirring.
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 3,538,618) in view of Fischer et al. (US 4,773,808), South et al. (US 6,203,261), and Gutwein et al. (US 2020/0290826 A1). .5
 	Neuenschwander discloses a hemp biomass drying assembly comprising a structure 20 having a bottom wall 24 and a side wall 22 (Fig. 1), an elevated plenum drying floor 26 positioned above the bottom wall; a drying system (col. 4, lines 16-20) in communication with the elevated plenum drying floor; a discharge hopper 38 connected to an opening in the elevated plenum drying floor; a lift assembly 52 disposed within a center of the structure and extending through the elevated drying plenum  (Fig. 1, col. 4, line 37-38); an auger assembly 48 having a backboard 66 and an auger 88, wherein the auger assembly 48 is connected to the lift assembly and extending radially between the center of the structure and the side wall. However, Neuenschwander does not disclose a rotatable tine assembly connected to the lift assembly and extending radially between the center of the structure and the side wall; an auger lifting assembly lifting assembly connected to the auger assembly and configured to raise and lower the auger assembly; a backboard lifting assembly connected to the backboard and configured to adjust the position of the backboard; a track assembly connected to the rotatable tine assembly and adapted to rotate the rotatable tine assembly and the auger assembly about the center of the structure; and at least one control system configured to operate the auger assembly and the rotatable tine assembly in multiple modes of operation. Fischer discloses a hemp biomass drying assembly, comprising: a structure 1 having a bottom wall and a side wall (not numbered, Fig. 1); 5a lift assembly 24 disposed within a center of the structure 1 (Fig. 1); and a rotatable tine assembly 21 connected to the lift assembly 24 and extending radially between the center of the structure 1 and the side wall (Fig. 1).  Wherein the rotatable tine assembly has multiple modes 10of operation include at least a leveling mode (when tine assembly 21 is in the position as shown in Fig. 1) and a stirring mode (when tine assembly 21 is in the position inside the bulk material heap 20).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander to include a rotatable tine assembly connected to the lift assembly and extending radially between the center of the structure and the side wall; the rotatable tine assembly has multiple modes of operation include at least a leveling mode and a stirring mode as taught by Fischer et al. in order to facilitate the control of the movement and positioning of the material in the structure and thus improve the drying efficiency. South et al. disclose an auger assembly 28 is disposed within a structure 16 and is adapted to rotate about the center of the structure 16 (Figs. 1, 3); wherein an auger lift assembly 86, 88 is connected to the auger assembly (Fig. 1, col. 5, lines 29-37); the auger lift assembly 86, 88 is configured to raise and lower the auger assembly to adjust the angle and depth of engagement that the auger assembly has with a biomass material including to raise the auger lift assembly to not engage the biomass material. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander as modified by Fischer et al. to include an auger lift assembly connected to the auger assembly; the auger lift assembly is configured to raise and lower the auger assembly to adjust the angle and depth of engagement that the auger assembly has with a biomass material including to raise the auger lift assembly to not engage the biomass material as taught by South et al. in order to facilitate transfer the material within the structure. Fischer et al further disclose the tine assembly 21 is connected to the rotary member 16 by a winch rope 22 and is rotated about the center of the structure 1 to form a circular track/path. The track assembly connected to the lift assembly 24.  However, Neuenschwander as modified by Fischer et al. do not disclose a track assembly is connected to the rotatable tine assembly and adapted to rotate the rotatable tine assembly and the auger assembly about the center of the structure/lift assembly.  South et al. disclose a track assembly 65, 66 is connected to a rotatable scraper assembly 28 and adapted to rotate the auger assembly 28 about the center 26 of the structure 16 or lift assembly 86, 88  (Fig. 1, col. 4, lines 7-16). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the drying assembly of Neuenschwander as modified by Fischer et al. to include an auger assembly and a track assembly and to connected the track assembly to the rotatable tine assembly and auger assembly to rotate the rotatable tine assembly and the auger assembly about the center of the structure/lift assembly as taught by South et al. in order to facilitate greater control over the movement and positioning of the material in the structure. Gutwein et al. teach an auger assembly 76 including an anger 36 and an adjustable backboard 50 (Fig. 1, paragraph [0030], claim 13),  backboard lift assembly 20 connected to the backboard 50, wherein the backboard lift assembly 20 is configured to raise and lower the backboard 50. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify auger assembly of the drying assembly of Neuenschwander to include a backboard lift assembly connected to the backboard and configured to adjust the backboard about the auger as taught by Gutwein et al. in order to enable selecting minimum height of the auger and backboard above the grain bin floor so that any protruding objects or height variations in the grain bin floor can be passed over (Gutwein et al., paragraph [0030]). 
As for the limitations, “a hemp biomass drying assembly” in line 1 of claim 55, it is viewed as functional or intended use limitation. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitation above does not add any structural limitations to the claims and  the drying assembly of Neuenschwander as modified by Fischer discloses all the structural limitations. Additionally while not disclosed, the assembly of Neuenschwander as modified by Fischer is capable of being used for drying hemp biomass.


Allowable Subject Matter
Claims 21-22, 25-27, 30-31, 47-48, 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 41, 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. With regard to 112(f), the examiner disagrees the drying system in claim 7 is structural term that not to invoke 35 U.S.C. 112(f). With regard to claim 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762